DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-2, 4-6, 8, and 10-18, are presented for examination. Applicant filed a response to a non-final Office action on 01/14/2022 amending claims 1, 10-11, and 15-17; canceling claim 9. In light of Applicant’s amendments, Examiner withdraws the previous § 101 rejection. Examiner has, however, established new § 101 rejection for claims1-2, 4-6, 8, and 10-18, in the instant Office action. Since the new § 101 rejection was necessitated by Applicant’s amendments, instant rejection of claims 1-2, 4-6, 8, and 10-18, is FINAL rejection of the claims.

Examiner’s Remarks


Prior Art: The prior art of record, Miyake (JP-2003/022407-A) teaches generally an information processing system and method. The prior art, however, fails to teach following limitations that appear in independent claims 1 and 15-17: “a communication interface configured to acquire condition information indicating a first use condition of the stored 

Response to Arguments



35 U.S.C. § 101: Applicant argues in pages 17 and 20-21 of the Applicant’s Response:
[Regarding Prong one of Step 2A t]he Applicant submits that the features of amended independent claim 1 cannot be classified as the alleged "abstract idea that belongs to certain method of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas", because the claimed subject matter instead of merely claiming a conventional legal interaction, claims an unconventional method and apparatus which utilizes a condition related to a state of an application in the apparatus to validate or invalidate the use of transferred electronic value.

Regarding Prong Two of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance, even if one were to arrive at a conclusion satisfying the Prong One of such analysis, assuming arguendo, to which the Applicant does not concede, the Applicant submits the alleged abstract idea is integrated into a practical implementation.

Regarding step 2B . . . the device of the claimed subject matter also performs unconventional activity of determining usability of the stored electronic value based on the acquired second state of the specific application satisfies the condition related to the first state of the specific application, and restricting a use of an electronic value transferred from a transfer source by transmission of an error code in response to a request from an external apparatus.	
i.e., commercial or legal interactions). Amended independent claims 1 and 15-17 describe a system and a method for transferring electronic value between electronic systems, which falls under commercial or legal interactions and thus belongs to certain method of organizing human activity. Further, Examiner respectfully disagrees that instant claims are patent eligible under § 101 in view of Step 2A – Prong 2 or Step 2B of the Test. There are simply no limitations in the independent claims 1 and 15-17 that integrate the abstract idea into a practical application or additional elements that either alone or in combination amount to significantly more than the recited abstract idea. Consequently, instant claims are not patent eligible under § 101.      
 
Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8, and 10-18, are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claim 16 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 1-2, 4-6, 8, 10-15, and 17-18,  is an apparatus, which is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-2, 4-6, 8, and 10-18, are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-2, 4-6, 8, and 10-18, however, recite an abstract idea that belongs to certain method of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. Here, independent claims 1 and 15-17 describe a system and a method for transferring electronic value between electronic systems. The limitations in independent claims 1 and 15-17, which set forth or describe the recited abstract idea, are: “determine: an elapse of the effective period based on a comparison of a current time at which the electronic value is received from the transfer source and the effective period, a position of the information processing apparatus is outside a range of the place in which the electronic value is valid, and the acquired second state of the specific application satisfies the condition related to the first state of the specific application” (claim 1), “determine usability of the stored electronic value based on the elapse of the effective period of the stored electronic value, the position of the information processing apparatus that is outside the range of the place in which the electronic value is valid, and the acquired second state of the specific application satisfies the condition related to the first state of the specific application” (claim 1), “restrict a function related to use of the stored electronic value, based on the transmitted apparatus information and a result of the determination of the usability of the stored electronic value, wherein the restriction of the function related to the use of the stored electronic value includes restriction of one of: a function of reading data from the memory and a function of writing data in the memory, or a part of a communication function of the information processing apparatus” (claim 1), “set condition information indicating a first use condition, a second use condition, and a third use 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 15-17 recite additional limitations: “an information processing apparatus” (claim 1), “a non-contact communication unit” (claim 1), “a memory” (claim 1), “a communication interface” (claim 1), “a processor” (claim 1), “a display screen” (claim 1), “an application state acquiring unit” (claim 1), “a communication unit configured to communicate with a transfer source apparatus and an information processing apparatus” (claim 15), “a processor configured to control the information processing apparatus” (claim 15), “a display screen” (claim 15), “an information processing apparatus that includes a non-contact communication unit, a communication interface, a processor, a memory, an application state acquiring unit, and a display screen” (claim 16), “an application state acquiring unit” (claim 16),  “a first information processing apparatus which is a transfer source of an electronic value” (claim 17), “a second information processing apparatus which is a transfer destination of the electronic value, wherein the second information processing apparatus includes: a non-contact communication unit, a memory, a communication interface, a processor, and a display screen” (claim 17), and “an application state acquiring unit” (claim 17). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in see MPEP § 2106.05(a)), nor do 
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 15-17 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: 
Individually, the additional elements (see above under Step 2A, Prong 2) of independent claims 1 and 15-17 are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0053] The information processing apparatus 100 is an apparatus that can be either or both of an electronic value transfer source and an electronic value transfer destination. The case in which the information processing apparatus 100 serves as the electronic value transfer source, that is, the case in which the information processing apparatus 100 functions as the transfer source apparatus, will be mainly described below. 

[0227] The MPU 150 is constituted by, for example, one or more processor, various kinds of processing circuits, or the like which are constituted by an operation circuit such as a micro processing unit (MPU) and functions as the control unit 106 that controls the entire information processing apparatus 100. Further, in the information processing apparatus 100, for example, the MPU 150 undertakes the role of an acquiring unit 110 and a processing unit 112.

[0245] The non-volatile memory 192 stores various data such as encryption key information used for mutual authentication in NFC, the electronic value, various kinds of applications, and the like. Here, examples of the non-volatile memory 192 include an electrically erasable and programmable read only memory (EEPROM), a flash memory, and the like. The non-volatile memory 192 has, for example, has tamper resistance and corresponds to an example of a secure recording medium.



[0252] The information processing apparatus 100 includes, for example, an MPU 150, a ROM 152, a RAM 154, a recording medium 156, an input/output interface 158, a manipulation input device 160, a display device 162, a communication interface 164, a carrier wave transmission circuit 166, an antenna 168, an IC chip 170, and an antenna 172. Further, the components of the information processing apparatus 100 are connected via, for example, a bus 174 serving as a data transmission path. 

[0253] The MPU 150 is constituted by, for example, one or more processor, various kinds of processing circuits, or the like which are constituted by an operation circuit such as a micro processing unit (MPU) and functions as the control unit 106 that controls the entire information processing apparatus 100. Further, in the information processing apparatus 100, for example, the MPU 150 undertakes the role of an acquiring unit 110 and a processing unit 112 to be described later. 

[0254] The ROM 152 stores programs used by the MPU 150, control data such as operation parameters, and the like. The RAM 154 temporarily stores, for example, programs executed by the MPU 150. 

[0255] The recording medium 156 functions as the storage Unit (not illustrated), and stores, for example, various data such as the data related to the information Processing method according to the present embodiment such as the condition information (in a case in which it functions as the transfer destination apparatus) and various kinds of applications. Here, examples of the recording medium 156 include a magnetic recording medium such as a hard disk and a non-volatile memory such as a flash memory. Further, the recording medium 156 may be removable from the information processing apparatus 100. 

This is a description of general-purpose computing system. Further, the elements of transmitting, receiving, storing, and retrieving information to and from a user device amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 15-17 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2, 4-6, 8, 10-14, and 18, depend on independent claim 1. The elements in dependent claims 2, 4-6, 8, 10-14, and 18, which set forth or describe the abstract idea, are: “the result indicates that the stored electronic value is not usable” (claim 2 – further limiting the abstract idea), “in a case where the specific apparatus includes authentication information corresponding to the information processing apparatus the processor is further configured to cancel the restriction of the part of the communication function” (claim 4 – further limiting the abstract idea), “the specific apparatus is an apparatus having the authentication information, and the authentication information is based on the transmitted apparatus information of the information processing apparatus” (claim 5 – further limiting the abstract idea), “a time information acquiring unit configured to acquire the current time related to a time of utilization of the stored electronic value” (claim 6 – insignificant extra solution activity), “the condition information further includes a condition related to an authorized user, the information processing apparatus further comprises a user information acquiring unit configured to acquire information related to a user of the information processing apparatus, and the processor is further configured to determine the usability of the stored electronic value based on the acquired information related to the user and the condition related to the authorized user” (claim 8 – further limiting the abstract idea), “the condition information further includes a fourth use condition related to a credit function, and the processor is further configured to control transmission of a transfer request for the electronic value based on the fourth use condition related to the credit function, and a balance of the stored electronic value that is deficient” (claim 10 – further limiting the abstract idea), “the fourth use condition corresponds to an amount of money of a transferable electronic value” (claim 11 – further limiting the abstract 
Conclusion of Dependent Claims Analysis: Dependent claims 2, 4-6, 8, 10-14, and 18, do not correct the deficiencies of independent claim 1 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-2, 4-6, 8, and 10-18, are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion





















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Arisawa (CN-100462987-C) discloses: “[T]he data transmission system is provided with a load value information on the stored value information in the information recording medium of the transmission source terminal is relayed to the value information service device, when downloading the value information and information from the value, in view of the known condition provides the present invention.”

Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A . 















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619